Exhibit 10.1




Omni View Capital LLC

140 Rowayton Avenue, Suite C

Rowayton, Connecticut 06853







February 7, 2013




Silver Falcon Mining, Inc.

2520 Manatee Avenue West

Suite 200

Bradenton, Florida 34205

Attn: Pierre Quilliam, CEO




Re:  Financial Advisory Agreement




Dear Mr. Quilliam:




This letter will confirm our agreement (“Agreement”) that Omni View Capital LLC
(“Omni View”) is authorized to represent Silver Falcon Mining, Inc. and its
current and future affiliates, subsidiaries and related entities (collectively,
the "Company”) (each a, “Party”, both are “Parties”) and to assist the Company
as its financial advisor on the terms and conditions set forth herein.  This
Agreement shall become effective upon the execution hereof by both Omni View and
the Company.




-1-

 

 

1.

Performance of Services.  Omni View shall act as the Company's exclusive advisor
concerning matters pertaining to the Company's efforts to raise $500,000 in
bridge convertible debt financing and at least 5 million in additional equity
financing thereafter on terms acceptable to the Company. Omni View agrees to
invest and cause its affiliates to invest by March 1, 2013 at least an aggregate
of $100,000 in the bridge convertible debt financing referred to in the
preceding sentence. In connection with the foregoing capital raises, Omni View
will assist the Company in: (i) capital and transaction structuring, including
necessary recapitalizations of the Company by stock splits or otherwise; (ii)
development of capital markets strategy; (iii) valuation analysis; (iv) company,
market and industry research; (v) analysis of various exchange listing
requirements and assistance in uplisting to a national securities exchange; (vi)
assistance in selection of Board of Director candidates; (vii) assistance in
client acquisition and business development and (viii) transaction negotiation
and execution. The services set forth in this paragraph shall be referred to
herein in as “Advisory Services”.

 

The services being provided by Omni View hereunder are being rendered solely to
the Company.  These services are not being rendered by Omni View as an agent or
as a fiduciary of the shareholders of the Company, and Omni View shall not have
any obligation or liability with respect to its services hereunder to such
shareholders or any other person, firm or corporation absent fraud or willful
misconduct by Omni View.

 

The parties hereto acknowledge and agree that Omni View is not rendering legal
advice or performing accounting or auditing services as part of the services
provided under this Agreement.  Omni View shall be free to provide services for
other persons, which services shall not be deemed to be in conflict with the
services to be performed by Omni View under this Agreement.    

 

2.

Term. The term of this Agreement shall commence on the date of this Agreement
and continue until the first anniversary of the date of this Agreement (the
"Term") and may be renewed for an additional year at the Company’s discretion.
   Notwithstanding anything contained herein to the contrary, the provisions of
Section 2 (Term), Section 3 (Compensation), Section 5 (Indemnification), Section
6 (Disclosure and Confidentiality) and Section 7 (Miscellaneous) shall survive
the termination and expiration of this Agreement.

 

3.

Compensation.  As compensation for the Advisory Services rendered by Omni View
under this Agreement, (i) upon signing of this Agreement the Company shall issue
to Omni View a number of shares of the Company’s common stock which, giving
effect to such issuance, shall equal 2.45% of the outstanding shares of the
Company’s common stock on a fully diluted basis  (ii) upon closing of capital
raising transactions which in the aggregate generate at least $5 million in
gross proceeds to the Company, the Company shall issue to Omni View a number of
restricted shares of the Company’s common stock which, giving effect to such
issuance, shall equal 2.45% of the outstanding shares of the Company’s common
stock on a fully diluted basis.  Such shares shall have a cost basis of $.01 per
share. The number of shares outstanding on a fully diluted basis at any given
time shall be determined by the Company’s auditor.  The Company also agrees to
promptly reimburse Omni View for all out-of-pocket expenses incurred by Omni
View in providing the Advisory Services upon presentation by Omni View to the
Company of reasonable documentation thereof; provided, that the Company must
pre-approve any expense over $10,000.




-2-


4.

Availability and Accuracy of Information.  The Company shall furnish Omni View
with all reasonable information and material requested or required by Omni View
involving the Company, including, without limitation, information concerning
historical and projected financial results, public and regulatory filings,
material contracts and commitments, proposed financings, acquisitions or other
transactions, and possible and known litigation, environmental and other
contingent liabilities of the Company ("Information").  The Company also agrees
to make available to Omni View such representatives of the Company, including,
among others, directors, officers, employees, outside counsel and independent
certified public accountants, as Omni View may reasonably request.  The Company
will promptly advise Omni View of any material changes in the Company’s business
or finances.  The Company represents and warrants that the Information provided
or made available to Omni View by the Company, at all times during the Term
hereof, is and shall be complete and true in all material respects and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements thereof not misleading in light of the
circumstances under which such statements are made.  The Company further
represents and warrants that any projections provided to Omni View will have
been prepared in good faith and will be based upon assumptions that, in light of
the circumstances under which they are made, are reasonable.  The Company
acknowledges and agrees that in rendering its services hereunder Omni View will
be using and relying on the Information, without independent investigation,
appraisal or verification, and Omni View assumes no responsibility for the
accuracy or completeness of the Information.    

5.

Indemnification.  Each Party agrees to indemnify and hold harmless the other
Party, its affiliates and their respective officers, directors, members,
partners, employees, agents and affiliates and control persons of any of the
above (each an “Indemnified Person”) from and against all claims, liabilities,
losses or damages (or actions in respect thereof) or other expenses that are
related to or arise out of (i) actions taken or omitted to be taken (including
any untrue statements made or any statements omitted to be made) by the other
Party, (ii) any breach of any warranty, representation or agreement of the other
Party  contained in this Agreement, or (iii) actions taken or omitted to be
taken by an Indemnified Person with the consent of or in conformity with the
actions or omissions of the other Party.  Neither Party shall not be
responsible, however, for any losses, claims, damages, liabilities or expenses
pursuant to the preceding sentence that are finally judicially determined to
have resulted from the other Party’s or such other Indemnified Person’s grossly
negligent, reckless or wrongful conduct, and each Party agrees to indemnify and
hold the other Party harmless from any claims, losses, liabilities or damages
incurred by one Party arising out of the other Party’s grossly negligent,
reckless or wrongful conduct as determined in a final judicial determination.
 The Parties agree to reimburse each Indemnified Person for all reasonable
out-of-pocket expenses (including reasonable fees and expenses of counsel for
such Indemnified Person) of such Indemnified Person in connection with
investigating, preparing, conducting or defending any such action or claim,
whether or not in connection with litigation in which any Indemnified Person is
a named party, or in connection with enforcing the rights of an Indemnified
Person under this Agreement.  The indemnity agreements under this Section shall
survive the completion of services rendered for Company by Omni View and the
termination or expiration of this Agreement.

6.

Disclosure and Confidentiality.  Any financial or other advice, descriptive
memoranda or other documentation rendered by Omni View pursuant to this
Agreement may not be disclosed publicly or to any third party without the prior
written approval of Omni View.  All non-public information provided by the
Company to Omni View will be considered confidential information and shall be
maintained as such by Omni View, except as required by law or as required to
enable Omni View to perform its services pursuant to this Agreement, until the
same becomes known to third parties or the public without release thereof by
Omni View.   This provision is intended to insure, among other things, that the
Parties at all times comply with the provisions of SEC Regulation FD.




7.

Miscellaneous.

A.

Before either Party releases any information referring to Omni View’s role as
the Company’s financial advisor under this Agreement or uses the other Party’s
 name in a manner which may result in public dissemination thereof, the drafting
Party shall furnish drafts of all documents or prepared oral statements to other
Party for comments, and shall not release any information relating thereto
without the prior written consent of the non-drafting Party.  Nothing herein
shall prevent  either Party  from releasing any information to the extent that
such release is required by law.




-3-




 

B.

The Company agrees that, following the consummation of any transaction covered
by this Agreement, Omni View shall have the right to place advertisements in
financial and other newspapers and journals at Omni View's expense, describing
its services to the Company hereunder, provided that Omni View will submit a
copy of any such advertisements to the Company for its prior approval, which
approval shall not be unreasonably withheld.

C.

The Company represents and warrants that this Agreement has been duly authorized
and represents the legal, valid, binding and enforceable obligation of the
Company and that neither this Agreement nor the consummation of any transactions
contemplated hereby requires the approval or consent of any governmental or
regulatory agency or violates or conflicts with any law, regulation, contract or
order binding the Company.

D.

The terms, provision and conditions of this Agreement are solely for the benefit
of the Company and Omni View and the other Indemnified Persons and their
respective heirs, successors and permitted assigns and no other person or entity
shall acquire or have a right by virtue of this Agreement.  This Agreement may
not be assigned by either party without prior written consent of the other
party.

E.

This Agreement contains the entire understanding and agreement between the
parties hereto with respect to Omni View’s engagement hereunder, and all prior
writings and discussions are hereby merged into this Agreement.  No provision of
this Agreement may be waived or amended, except in a writing signed by both
parties. A waiver or amendment of any term or provision of this Agreement shall
not be construed as a waiver or amendment of any other term or provision.

F.

Each party represents and warrants that it will comply with all applicable
securities and other laws, rules and regulations relating hereto and that it
shall not circumvent the intent of this Agreement (meaning of the word
“frustrate” is unclear.).

G.

This Agreement may be executed by facsimile signatures and in multiple
counterparts, each of which shall be deemed an original. It shall not be
necessary that each party executes each counterpart, or that any one counterpart
be executed by more than one party so long as each party executes at least one
counterpart.

H.

If any provision of this Agreement is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions of this Agreement.

I.

This Agreement shall be governed by and constructed under the laws of the State
of New York without regard to such state’s conflicts of law principles, and may
be amended, modified or supplemented only by written instrument executed by
parties hereto.




-4-




J.

All disputes, controversies or claims (“Disputes”) arising out of or relating to
this Agreement shall in the first instance be the subject of a meeting between a
representative of each party who has decision-making authority with respect to
the matter in question. Should the meeting either not take place or not result
in a resolution of the Dispute within twenty (20) business days following notice
of the Dispute to the other party, then the Dispute shall be resolved in a
binding arbitration proceeding to be held in New York, New York in accordance
with the international rules of the American Arbitration Association. The
arbitrators may award attorneys’ fees and other related arbitration expenses, as
well as pre- and post-judgment interest on any award of damages, to the
prevailing party, in their sole discretion. The parties agree that a panel of
three arbitrators shall be required, all of whom shall be fluent in the English
language, and that the arbitration proceeding shall be conducted entirely in the
English language. Any award of the arbitrators shall be deemed confidential
information for a minimum period of five years, except to the extent public
disclosure of such information is required by applicable securities laws or
regulations.

K.

All notices required by the terms of this Agreement shall be in writing and
delivered to the other party at the addresses set forth below, either by
personal delivery, by a recognized international overnight courier service, or
by facsimile or e-mail transmission. Notices will be deemed given as of the date
of receipt, which date shall be evidenced by the signature of an authorized
representative of the receiving party or by written evidence of a successful
transmission of either a facsimile or e-mail message.

If to Omni View:

Omni View Capital LLC

560 Lexington Avenue, 16th Floor

New York, New York 10022

Attn: A.J. Discala

Telephone:

E-mail:




If to the Company:




Silver Falcon Mining, Inc.

2520 Manatee Avenue West

Suite 200

Bradenton, Florida 34205

Attn: Pierre Quilliam, CEO

Telephone: (941) 761-7819

E-mail:

 

or such other address as indicated by the Company as its primary business
address in its SEC filings.





-5-







L.  During the Term, the Company agrees to evaluate as a result of engaging,
Ocean Cross Capital as its placement agent, and provided that all services
provided be equal as to costs and quality (a) Friedman, LLP as its independent
certified public accountants to audit the Company’s financial statements and (b)
Ofsink, PLLC as its corporate and securities legal counsel.

M. During the Term, the Company agrees to evaluate one nominee of Omni View as a
potential director of the Company. The Company shall invite such nominee to the
next meeting of the Board in order to facilitate the evaluation process.

N. Neither Omni View nor its affiliates shall short the Company’s stock.

O. If Omni View or its affiliates sell the Company’s stock, it may not account
for more than 5% of the daily volume during any trading day.

P.  Nothing in this Agreement shall give Omni View, or its affiliates, the right
to require the Company or its Board to take, or refrain from taking, any action.
The Company and the Board shall have the right to review all financing terms and
all other proposed transactions, in good faith, and make an independent decision
thereon.

 

[Remainder of this page intentionally left blank]





-6-







If the forgoing correctly sets forth the entire understanding and agreement
between the Company and Omni View, please so indicate by executing this
Agreement as indicated below and returning an executed copy to Omni View
together, whereupon this Agreement shall constitute a binding agreement as of
the date first above written.

 

Very truly yours,




OMNI VIEW CAPITAL LLC




By::/s/

__________________________________

      Abraxas J. Discala, CEO










ACCEPTED AND AGREED TO:




SILVER FALCON MINING, INC.







By: /s/

_____________________________________

       Pierre Quilliam, CEO     







Date: February 8, 2013





-7-





